 



EXHIBIT 10.1
OMEGA FINANCIAL CORPORATION
2006 EQUITY INCENTIVE PLAN
Restricted Stock Unit Award Agreement
RSU No.                                                                         
Award Date:                                         

Grantee:                                         
     The Grantee named above is hereby granted an Award of Restricted Stock
Units (“Units”) effective as of the Award Date set forth above by Omega
Financial Corporation (“Corporation”) in accordance with the following terms and
conditions and the provisions of the Omega Financial Corporation 2006 Equity
Incentive Plan, as amended from time to time (“Plan”). All capitalized terms
used and not defined herein shall have the respective meanings given to them in
the Plan.

  1.   Unit Award. The Corporation hereby awards the Grantee
                                         Units pursuant to the Plan and upon the
terms and conditions, and subject to the restrictions, therein and hereinafter
set forth. Each Unit represents the right to receive one share (a “Share”) of
common stock, par value $1.00 per share of the Corporation (“Common Stock”),
subject to adjustment as provided in the Plan. A copy of the Plan as currently
in effect is available to the Grantee from the Corporation upon request and is
incorporated herein by reference.     2.   Performance Vesting. The Shares
issuable under the Units represented by this Agreement (the “Award”) shall vest
and be issued if the Corporation’s meets the Performance Target (as set forth on
Exhibit A). If the Performance Target is not met, then no Shares shall be issued
with respect to the Award and this Award and such Units shall expire.     3.  
Determinations. All determinations of whether the Performance Target has been
met shall be made by the Compensation Committee, which, to the extent practical
shall make such determination by March 31st next following the completion of the
fiscal year applicable to the Performance Target. If it is impractical for the
Compensation Committee to make its determination by such date, then the
Compensation Committee shall do so as reasonably practicable thereafter. The
date as of which the Committee determines that a Performance Target has been met
(which shall be the date that the Shares shall be deemed to have been issued) is
referred to as the “Performance Target Distribution Event.”     4.   Vesting
upon Death, Disability, Retirement or Change of Control. Shares issuable under
the Units represented by this Agreement that have not been previously issued or
expired shall vest and be issuable upon earlier of (a) the date that the Grantee
has a Status Change by reason of death, Permanent Disability or Retirement, or
(b) a Change in Control (each, an “Early Distribution Event”).     5.   Other
Status Change. In the event that Grantee has a Status Change other than as a
result of death, Disability or Retirement, then all Units under this Agreement
shall expire immediately upon such Status Change; provided, however that if the
Status Change (a) is other than for Cause and (b) occurs after the end of the
Corporation’s fiscal year and prior to the determination by the Compensation
Committee of whether the Performance Target for such year has been met, the
Shares applicable to the Award for such fiscal year shall not expire until the
Compensation Committee makes such determination, at which time such Units shall
expire if the Performance Target was not met or the Shares applicable to such
Award shall vest and be issued if the Performance Target was met.     6.  
Effective Date of Share Issuance. Shares represented by this Award shall not be
considered outstanding until their Issuance Date (as hereinafter defined). The
date as of which the Shares are issuable by reason of a Performance Target
Distribution Event or Early Distribution Event is referred to as an “Issuance
Date.” The Grantee shall be considered the holder of the number of Shares
represented by the Units evidenced by this Award effective as of the Issuance
Date. The Corporation shall cause its transfer agent to issue a certificate
representing the Shares as soon as practicable after the Issuance Date to the
Grantee or to the Grantee’s estate, in the event of the death of the Grantee.

Page 35



--------------------------------------------------------------------------------



 



      The Corporation shall not be required to deliver any Shares under the Plan
prior to (a) the admission of such Shares to listing on the Nasdaq Stock Market
or any stock exchange on which the Shares of Common Stock may then be listed,
(b) the completion of such registration or other qualification of such Shares
under any state or federal law, rule or regulation, as the Committee shall
determine necessary or advisable and (c) the Grantee has paid or made provision
for payment of any applicable taxes and withholdings.     7.   Consideration.
Any Shares issued to Grantee shall be deemed paid, in whole or in part, in
consideration of Grantee’s past services to the Corporation in the amounts and
to the extent required by law.     8.   Restrictions on Transfer. The Units and
the Grantee’s rights under this Award or the Plan: (a) may not be sold,
assigned, anticipated, alienated, hypothecated, transferred, pledged, advanced
or otherwise encumbered by the Grantee in any manner other than a transfer by
will or under the laws of descent and distribution, (b) shall not be subject to
attachment, garnishment or seizure for the payment of any debts or judgments of
the Grantee or any payee and (c) shall not be transferred by operation of law in
the event of bankruptcy, insolvency or otherwise.     9.   Interest of Grantee
in Shares Issuable under the Units, Units and Dividend Equivalents. The Grantee
shall not acquire any property interest in the Shares issuable under the Units,
the Units or any other asset of the Corporation, the Grantee’s right being
limited to the Corporation’s contractual promise to issue the Shares issuable
under the Units pursuant to the terms of the Plan and this Agreement. To the
extent that the Grantee or the Grantee’s estate is entitled to receipt of the
Shares issuable under the Units, such right shall be no greater than the right
of any unsecured general creditor of the Corporation. The Corporation’s promise
is not funded or secured in any way. The Corporation shall not be obligated to
purchase or maintain any asset, and any reference to Common Stock or investments
is solely for the purpose of computing the amounts payable to the Grantee. The
Units are for bookkeeping purposes only and shall not represent a claim against
any specified assets of the Corporation. Neither this Agreement nor any action
taken pursuant to the terms of this Agreement shall be considered to create a
fiduciary relationship between the Corporation and the Grantee or any other
person, or to establish a trust in which the assets of the Corporation or any
Affiliate are beyond the claims of any unsecured creditor of the Corporation or
any Affiliate.     10.   Provision for Taxes. The Corporation may make such
provisions and take such actions as it may deem necessary or appropriate for the
withholding of any taxes which a Grantee is required by any law or regulation of
any governmental authority, whether federal, state, or local, to withhold in
connection with any issuance of the Shares, including, but not limited to, the
withholding of Shares or appropriate sums from any amount otherwise payable to
the Grantee or in the event of the death of the Grantee, to the estate of the
Grantee.     11.   Securities Laws. This Section shall be applicable if, on the
Award Date or any Issuance Date, the Shares subject to this Award have not been
registered under the Securities Act of 1933, as amended, and under applicable
state securities laws, and shall continue to be applicable for so long as such
registration has not occurred.         The Grantee hereby agrees, warrants and
represents that Grantee is acquiring the Units and Shares to be issued pursuant
to this Agreement for Grantee’s own account for investment purposes only, and
not with a view to, or in connection with, any resale or other distribution of
any of such Units or Shares, except as hereafter permitted. The Grantee further
agrees that Grantee will not at any time make any offer, sale, transfer, pledge
or other disposition of such Units or Shares to be issued hereunder without an
effective registration statement under the Securities Act of 1933, as amended,
and under any applicable state securities laws or an opinion of counsel
acceptable to the Corporation to the effect that the proposed transaction will
be exempt from such registration. The Grantee shall execute such instruments,
representations, acknowledgments and agreements as the Corporation may, in its
sole discretion, deem advisable to avoid any violation of federal, state, local
or securities exchange rule, regulation or law.         The certificates for the
Shares to be issued pursuant to this Agreement shall bear the following
securities legend (“Securities Legend”):

Page 36



--------------------------------------------------------------------------------



 



      The shares represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or under applicable state securities
laws. The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Corporation
that the proposed transaction will be exempt from such registration.         The
Securities Legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Corporation
that said registration is no longer required.         The sole purpose of the
agreements, warranties, representations and legend set forth in this Section is
to prevent violations of the Securities Act of 1933, as amended, and any
applicable state securities laws.     12.   No Rights as a Shareholder. This
Agreement represents only the right to receive the Shares, and until the
Issuance Date, if any, with regard to a Share, the Grantee shall have no rights
hereunder as a shareholder of the Corporation with regard to that Share. Without
limiting the generality of the foregoing, the Grantee shall have no right to
vote the Shares represented by the Units or to receive dividends declared
thereon prior to the Issuance Date, if any, with respect to that Share.     13.
  Limitation of Rights. The establishment of this Agreement, any modification
thereof, the creation of an account, or the payment of any benefit shall not be
construed as giving the Grantee, the Grantee’s estate, or any other person
whomsoever, any legal or equitable right against the Corporation, unless such
right shall be specifically provided for in this Agreement. Nothing in this
Agreement shall limit the right of the Corporation or any of its Affiliates to
terminate the Grantee’s service as an officer, employee, director or otherwise
or impose upon the Corporation or any of its Affiliates any obligation to employ
or accept the services of the Grantee.     14.   Limitation of Liability.
Notwithstanding anything in this Agreement to the contrary, neither the
Corporation nor any individual acting as employee or agent of the Corporation
shall be liable to the Grantee or other person for any claim, loss, liability or
expense incurred in connection with this Agreement.     15.   Plan and Plan
Interpretations Controlling. The Units hereby awarded and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling. All determinations and
interpretations by the Committee shall be binding and conclusive upon the
Grantee or Grantee’s legal representatives with regard to any question arising
hereunder or under the Plan.     16.   Tax Consequences. Grantee has reviewed
with Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of this Award and the transactions contemplated by this Agreement.
Grantee is relying solely on such advisors and not on any statements or
representations of Corporation or any of its agents. Grantee understands that
Grantee (and not Corporation) shall be responsible for Grantee’s own tax
liability that may arise as a result of this Award or the transactions
contemplated by this Agreement. Grantee understands that Section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes (as ordinary
income) the fair market value of the Units as of the date any “restrictions” on
the Units lapse and the Shares are issuable.     17.   Section 409A. It is
intended that any amounts payable under this Agreement and the Corporation’s
exercise of authority or discretion hereunder shall comply with the provisions
of Code Section 409A and the treasury regulations relating thereto so as not to
subject the Grantee to the payment of interest and tax penalty which may be
imposed under Code Section 409A. In furtherance of this intent, to the extent
needed to avoid subjecting the Grantee to interest and tax penalty under Code
Section 409A, the parties agree to amend this Agreement in order to bring this
Agreement into compliance with Code Section 409A as may be needed, provided that
no such Amendment shall increase the financial obligations of the Corporation
with respect to this Award.

Page 37



--------------------------------------------------------------------------------



 



  18.   Entire Understanding; Amendment; Choice of Law. This Agreement together
with the Plan constitutes the entire understanding between the Corporation and
the Grantee with respect to the subject matter hereof and no amendment,
supplement or waiver of this Agreement, in whole or in part, shall be binding
upon the Corporation unless in writing and signed by the an officer of the
Corporation designated by the Committee. This Agreement and the performances of
the parties hereunder shall be construed in accordance with and governed by the
laws of the Commonwealth of Pennsylvania without giving effect to principles of
conflicts of law, except where preempted by Federal law.     19.   Gender and
Number. Whenever any word is used herein in the masculine, feminine or neuter
gender, it shall be construed as though it were also used in another gender in
all cases where it would so apply, and whenever any word is used herein in the
singular or plural form, it shall be construed as though it was also used in the
other form in all cases where it would so apply.     20.   Headings. The
headings in the various sections in this Agreement are for convenience of
reference only and are not to be construed as part of this Agreement.     21.  
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Corporation, its successors and assigns, and to the Grantee, the Grantee’s
heirs, executors, personal representatives, successors and assigns.     22.  
Grantee Acceptance. The Grantee shall signify Grantee’s acceptance of the terms
and conditions of this Agreement and the Plan by signing in the space provided
below.     23.   Electronic Delivery Consent. By signing and returning this
Restricted Stock Unit Agreement, the Grantee consents to receiving the Section
10(a) prospectus to the Plan and any amendments or supplements thereto and any
documents required to be delivered therewith, including a copy of the
Corporation’s Form 10-K or Annual Report to Shareholders commencing with the
fiscal year ended December 31, 20XX, by email at the email address maintained
for the Grantee by the Corporation as set forth below. The Grantee further
acknowledges that the Grantee may revoke this consent in whole by providing
written notice to the Chief Financial Officer of the Corporation.

     IN WITNESS WHEREOF, the parties hereto have caused this Restricted Stock
Unit Agreement to be executed as of this ___ day of                      20XX.

              OMEGA FINANCIAL CORPORATION:       GRANTEE:
 
           
By:
           
 
           
 
           
Name:
           
 
           
 
          (E-Mail Address)
 
           
Title:
           
 
           
 
          (Street Address)
 
           
 
           
 
          (City, State & Zip Code)

Page 38



--------------------------------------------------------------------------------



 



OMEGA FINANCIAL CORPORATION
2006 EQUITY INCENTIVE PLAN
Restricted Stock Unit Agreement
EXHIBIT A
Performance Target

Page 39